Applicant, John Walker, after indictment found in the District Court of McCulloch County, against him for the murder of one O.E. Elliott, sued out writ of habeas corpus before the district judge, for bail. On the trial the district judge refused him bail and he was remanded to the custody of the sheriff; and from this action of the court applicant appeals. We have examined the record carefully, and in our opinion the district judge was justified in finding that the proof was evident, that applicant was guilty of a capital offense, and we see no reason to disturb the judgment of the lower court. The judgment is accordingly affirmed.
Affirmed.